Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The submission entered March 17, 2021 in response to an Office Action mailed January 6, 2021 is acknowledged.
Claims 1-12, 14, 15 are pending.  Claim(s) 13 is/are cancelled.  Claim(s) 1, 3, 7 is/are currently amended. Claim(s) 14, 15 is/are newly presented.
The objections to the specification presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 1-12 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
Allowable Subject Matter
Claims 1-12, 14, 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest a conveying system, that during normal operation of the conveying system with the items being conveyed on the first and second conveying devices, the second conveying device is configured to advance at constant speed and the first conveying device is configured to advance at a variable speed, which alternately and repeatedly increases from a minimum value to a maximum value and decreases from the maximum value to the minimum value, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 1384193 discloses a motion transmission system between a first and second conveyor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651